—Appeal from order, Supreme Court, New York County (Charles Ramos, J.), entered January 21, 1998, granting defendant’s motion to dismiss the complaint, deemed to be taken from the ensuing judgment, same court and Justice, entered February 19, 1998, granting the relief directed in the appealed order, and, as so considered, the judgment is unanimously affirmed, with costs.
The IAS Court properly dismissed the complaint. Plaintiff failed to state any claim warranting rescission of the subject contract of sale since, as the IAS Court found, defendant’s failure to include Automatic Ride Control in the vehicle purchased by plaintiff did not constitute a material breach of the contract of sale and attendant warranties. Respecting plaintiff’s General Business Law claims, in view of the documentary evidence establishing defendant’s voluntary disclosure of the circum*353stance that the vehicles in question were not equipped with Automatic Ride Control, and its refund of the $650 purchase price of the feature to plaintiff and the relatively small number of other affected customers, it is plain that defendant’s practices are not deserving of sanction as “deceptive acts” or “false advertising” within the meaning of General Business Law §§ 349 and 350 (see, Gershon v Hertz Corp., 215 AD2d 202; cf., McGill v General Motors Corp., 231 AD2d 449).
We have considered plaintiffs remaining arguments and find them unavailing. Concur — Ellerin, P. J., Sullivan, Williams and Tom, JJ.